Citation Nr: 1140080	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for endometrial adenocarcinoma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1, 2006 to August 22, 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefit sought on appeal.

In April 2011, the Veteran submitted additional relevant evidence in support of her claim, without a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2011).  However, in light of the Board's favorable disposition of her claim, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence.

The issue of entitlement to service connection for residuals of a hysterectomy, to include as secondary to endometrial adenocarcinoma, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2011 Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted with respect to the Veteran's endometrial adenocarcinoma.

2.  The Veteran's endometrial adenocarcinoma had its onset during active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for endometrial adenocarcinoma have been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to service connection for endometrial adenocarcinoma, which she was diagnosed with having in July 2006, during her active service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).  The government may show a lack of aggravation by establishing that either there was no increase in disability during service, or any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Regarding the characteristics of clear and unmistakable evidence, "the word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  "[T]he standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable... [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service.  Cotant v. Principi, 17 Vet. App.116, 132 (2003), citing Vanerson, 12 Vet. App. at 261.

There is no absolute rule in the statute, the regulation, or the case law requiring contemporaneous clinical evidence or precluding medical opinion in rebutting the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. Cir. 2000).  Clear and unmistakable evidence rebutting the presumption of soundness can be any evidence of record.  The implementing regulation, 38 C.F.R. § 3.304(b) (2011), includes consideration of medical judgment, accepted medical principles, history with regard to clinical factors pertinent to basic character, origin, development of injury or disease, and "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Adams v. West, 13 Vet. App. 453, 456 (2000).  However, "[t]he Board may find that the evidence is of such low probative value that it does not affect the 'unmistakability' of the evidence showing pre-service inception of the [disorder at issue]."  Vanerson, 12 Vet. App. at 261. 

It is the responsibility of the Board to assess the credibility and weight given to the medical evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  However, inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or service-connected disability.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  Rather, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence in this case reveals that the Veteran underwent a Papanicolaou test (Pap smear) on May 8, 2006, seven days after her entry into active service.  The results of that test were determined to be abnormal.  Subsequently, on May 19, 2006, the Veteran underwent a colposcopy.  Testing of tissue samples taken by biopsy and curettage revealed that she was suspected of having Grade I adenocarcinoma of both the endometrium and the endocervix.  The Veteran then underwent further testing through a dilation and curettage (D&C) procedure on July 21, 2006.  The results of this procedure confirmed that the Veteran had Grade II endometrial adenocarcinoma.  

As a result of this diagnosis, the Veteran was discharged from active service on August 12, 2006.  The Veteran submitted the instant claim in August 2006, immediately following her discharge from active service.  The RO denied her claim in a February 2007 rating decision on the basis that her disability was manifested so close to her date of enlistment that it must have pre-existed her active service.  See 38 C.F.R. § 3.303(c) (2011).  

The private medical evidence of record reveals that, following her discharge from active service, the Veteran underwent multiple procedures to treat and monitor her endometrial adenocarcinoma, including multiple biopsies through D& C procedures.  In January 2007, treatment culminated with a full abdominal hysterectomy, performed to remove cancerous tissue from the Veteran's body.  

With respect to the presumption of soundness, the record reflects that endometrial adenocarcinoma was not noted on the Veteran's October 2005 enlistment examination.  Therefore, the Board finds that the Veteran is presumed sound on entrance as to her claim for service connection for endometrial adenocarcinoma.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Accordingly, the issue before the Board is whether the Veteran's presumption of soundness as to her service connection claim can be rebutted.  That is, whether it can be demonstrated by clear and unmistakable evidence that the Veteran's endometrial adenocarcinoma existed prior to service and was not aggravated by service.  

In reviewing the evidence, the Board notes that the Veteran's service treatment records reveal that during a follow-up visit, on May 26, 2006, the Veteran reported having had irregular spotting during the previous three months (i.e., since February 2006, prior to her active service).  Further, additional private medical evidence of record reveals that the Veteran underwent a Pap smear in May 2005, approximately one year prior to her entry into active service.  With the exception of the presence of candida albicans, the results of that test were normal.

On this record, the Board obtained a VA medical expert opinion from a health care professional in the VA's Veterans Health Administration (VHA), in order to determine the likelihood that the Veteran's endometrial adenocarcinoma had its clinical onset prior to her entry into active service on May 1, 2006, and, if the disease did have its clinical onset prior to her entry into active service, the likelihood that it underwent a permanent increase in severity during her service.  In an October 2011 report, the VHA specialist concluded that it was probable that the Veteran had endometrial cancer at least one to two years prior to her induction into active service.  The specialist further indicated that, in all probability, the Veteran had the endometrial cancer one year prior to her induction into active service, at the time her May 2005 Pap smear was performed.

While the statements of the VHA medical expert reflect an opinion that there is a high likelihood that the Veteran's endometrial cancer preceded her induction into active service, the Board finds that such statements framed in terms of probable, or in all probability, do not rise to the level of certainty required to conclude that the Veteran's endometrial cancer clearly and unmistakably pre-existed her active service.  These statements do not constitute undebatable evidence that the Veteran's disease pre-existed her entry into active service.  Moreover, evidence of irregular spotting, as reported by the Veteran, is of little probative value in determining the date of onset of the endometrial cancer.  Thus, the Board finds that the Veteran's endometrial adenocarcinoma did not clearly and unmistakably pre-exist service, and, therefore, that the presumption of soundness as to this claim is not rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  Based on this finding, the Board needs not consider whether the Veteran's disease was aggravated by service, as it has now been found not to pre-exist her active service.

Having established that the presumption of soundness has not been rebutted, it is then necessary to consider entitlement to service connection for endometrial adenocarcinoma on a direct basis.  In this regard, the record clearly reflects that the Veteran was diagnosed with endometrial adenocarcinoma during her active service and that she continued to suffer from the disease after her separation from service and after the filing of her August 2006 claim for entitlement to service connection.  Therefore, the Board finds that service connection for endometrial adenocarcinoma is established based on chronicity, and that continuity of symptomatology need not even be addressed.  See 38 C.F.R. § 3.303(b) (2011).

In making this finding, the Board specifically notes the holding of the United States Court of Appeals for Veterans Claims in McLain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is found to be present at the time the claim is adjudicated. 

Thus, as the Veteran is presumed sound at the time she entered service with respect to the diagnosis of endometrial adenocarcinoma, and as the record supports the conclusion that the Veteran continued to have endometrial adenocarcinoma since the time of her separation from service and during the pendency of her claim, the Board will give the Veteran the benefit of the doubt, and find that her diagnosed endometrial adenocarcinoma is of service origin.  Therefore, the Board finds that the evidence supports entitlement to service connection for endometrial adenocarcinoma.


ORDER

Entitlement to service connection for endometrial adenocarcinoma is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


